Citation Nr: 0507336	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-28 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, now rated 20 percent disabling.

2.  Entitlement to an increased rating for degenerative 
changes of the right acetabulum, now rated 10 percent 
disabling.

3.  Entitlement to an increased rating for degenerative 
changes of the left acetabulum, now rated 10 percent 
disabling.

4.  Entitlement to a rating higher than 10 percent for a left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from August 28, 1967, to November 16, 1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the veteran's claims for increased 
ratings for a low back disability (now rated 20 percent), for 
a right acetabulum (now rated 10 percent), and for a left 
acetabulum (also rated 10 percent).  In April 2003, the RO 
also awarded service connection and a 0 percent rating for a 
left knee disability.  However in May 2003, the RO increased 
to 10 percent the rating for the left knee disability (on the 
basis of clear and unmistakable error in the April 203 rating 
decision that had awarded only a 0 percent rating for the 
left knee disability).  The veteran has appealed the denials 
of his claims for increased ratings for the low back 
disability, the right acetabulum, and the left acetabulum, as 
well as the rating assigned to the left knee disability on 
the initial grant of service connection.  He testified before 
the Board via videoconference from the RO in March 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  The VA will notify the 
veteran when further action is required on his part.


REMAND

In the opinion of the Board, additional development is 
necessary regarding the above-listed claims.

First, the Social Security Administration (SSA) has awarded 
the veteran disability benefits based, in part, on several of 
his service-connected disabilities.  The VA has received a 
copy of the SSA's February 2004 disability benefits award 
decision.  However, the underlying evidence described in the 
SSA's decision has not been obtained.  This evidence includes 
medical evidence.  Since the basis for the SSA's award 
includes several disabilities that are service-connected for 
the VA's purposes, the records associated with the SSA's 
decision appear to be facially relevant to the present 
appeal.  Therefore, on remand copies of the records 
associated with the SSA's February 2004 decision should be 
obtained.

In addition, the claims folder includes records of VA 
treatment for the above disabilities from as recently as 
February 2003.  Since the case is being remanded and it 
appears likely that additional VA treatment records will have 
been generated in the interim, on remand, copies of any VA 
treatment records relating to the low back, right acetabulum, 
left acetabulum, or left knee disabilities from February 2003 
to the present should also be obtained.

The veteran also asserted at his March 2004 hearing before 
the Board that his low back disability, his hip disabilities, 
and his left knee disability had worsened significantly since 
the last VA examination.  In December 2004, he underwent a VA 
examination that assessed the nature and severity of his low 
back and hip disabilities.  In the opinion of the Board, the 
recent (December 2004) VA examination regarding the veteran's 
low back and hip disabilities is sufficiently contemporaneous 
so as to permit an assessment of the veteran's current 
severity of those three disabilities.  However, no such 
examination has been afforded to the veteran with regard to 
the left knee disability since March 2003.  As such, the 
veteran's assertion at the March 2004 Board hearing still has 
force in that an examination is needed to determine the 
currenty severity of the veteran's left knee disability.  
Therefore, on remand, the veteran should be scheduled for an 
examination to assess the current nature and severity of his 
left knee disability.

Additionally, the veteran asserts that his left knee 
disability involves not only the diagnosed mild 
osteoarthritic changes to that joint, but also instability of 
the joint.  He contends that his left knee should receive two 
separate evaluations, including one based on joint 
instability.  Precedent opinions of the VA General Counsel 
indicate that separate ratings may be assigned for knee 
instability and for knee arthritis with limitation of motion.  
See VAOPGCPREC 9-98 (Aug. 14, 1998); 63 Fed. Reg. 56704 
(1998); VAOPGCPREC 23-97 (July 1, 1997); 62 Fed. Reg. 63604 
(1997).

The veteran likewise contends that he has instability of the 
hip joints, and he seeks a separate rating for the hip 
disabilities based on instability.  

Finally, the veteran has expressed disagreement with the 10 
percent rating that has been assigned to his service-
connected left knee disability.  The RO has not yet issued a 
statement of the case (SOC) regarding this issue.  When a 
claimant files a timely NOD and there is no statement of the 
case (SOC) issued, the Board should remand, rather than 
refer, the issue to the RO for the issuance of a SOC. In this 
case, the issues raised above have timely NODs filed, but no 
SOC has been issued on either of the issues. These issues 
should be remanded for the appropriate SOCs. The failure to 
issue an SOC is a procedural defect requiring remand.  
Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, if 
the RO's decision on the left knee disability rating appeal 
remains adverse to the veteran (i.e., if the RO continues to 
deny a rating higher than 10 percent for the left knee 
disability), then the RO should issue the veteran an SOC on 
the issue.

Accordingly, the case is REMANDED to the RO, via the AMC in 
Washington, D.C., for the following action: 

1.  Request from the SSA the records 
associated with its February 2004 
disability benefits award decision, 
including all medical evidence secured 
or conducted in connection with the 
SSA's decision.

2.  Obtain copies of all VA treatment 
records relating to the veteran's low 
back, right acetabulum, left acetabulum, 
or left knee disabilities that date from 
February 2003 to the present.

3.  Then, schedule the veteran for a VA 
examination to assess the current nature 
and severity of his service-connected 
left knee disability (mild 
osteoarthritic changes of the left 
knee).  The claims folder should be 
provided to the examiner.  All necessary 
tests and procedures should be performed 
at this time.  The examiner should set 
forth all findings, including all ranges 
of motion, both active and passive, in 
degrees, with a discussion of all 
limitations, including those based on 
pain, weakness, excess fatigability, 
incoordination, and flare-ups.  The 
examiner should also specifically 
discuss whether there is any subluxation 
or instability associated with the 
veteran's service-connected left knee 
disability.

4.  Upon completion of the foregoing, 
readjudicate the veteran's claims for 
increased ratings for a low back 
disability, for degenerative changes of 
the right acetabulum, and for 
degenerative changes of the left 
acetabulum.  Consider all relevant 
diagnostic codes, including the 
possibility of any separate ratings, 
only if warranted, as discussed in 
VAOPGCPREC 9-98 (Aug. 14, 1998) and 
VAOPGCPREC 23-97 (July 1, 1997).  If the 
decision on any of these issues remains 
adverse to the veteran, then provide the 
veteran and his representative with a 
supplemental statement of the case on 
the appropriate issue(s) and the 
appropriate opportunity to respond 
thereto.  The case should thereafter be 
returned to the Board for its review, as 
appropriate.

5.  Upon completion of the foregoing, 
readjudicate the veteran's claim for a 
rating higher than 10 percent for his 
service-connected left knee disability.  
If the decision on this issue remains 
adverse to the veteran, provide the 
veteran and his representative with a 
statement of the case on the issue and 
the appropriate opportunity to respond 
thereto.  Inform the veteran that he 
must file a substantive appeal within 
the appropriate period of time in order 
to perfect his appeal of this issue.  
The case should thereafter be returned 
to the Board for its review, as 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be treated expeditiously.  All claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	HARVEY P. ROBERTS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


